Citation Nr: 0216335	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his PTSD.  Thereafter, 
an August 2001 rating decision increased the evaluation for 
PTSD to 30 percent, effective from June 1999.  The veteran 
has continued his appeal.

The Board also notes that since the veteran expressed 
disagreement with the original rating assigned for PTSD, the 
Board is required to consider entitlement to an evaluation 
for PTSD in excess of 30 percent from the original effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, the Board observes that while the record does not 
reflect the adjudication of a claim for a total disability 
rating based on individual unemployability, the statements of 
the veteran and his representative, and the veteran's pursuit 
of a 100 percent schedular rating for PTSD implies the 
assertion of a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  This claim is referred to the regional office 
(RO) for appropriate adjudication.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment



CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  The veteran 
has been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examinations to ascertain the severity of 
the veteran's PTSD and the record contains extensive 
treatment records that further enable the Board to properly 
assess the level of disability associated with the veteran's 
PTSD.  There is also no indication in the record that there 
are any outstanding relevant treatment records that have not 
obtained or that are not adequately addressed in documents 
and records that are already in the claims file.  Moreover, 
the Board notes that the veteran has clearly been placed on 
notice of the evidence and criteria necessary to warrant 
entitlement to a higher rating and the veteran has been 
advised in the August 2001 rating decision that it was the 
RO's position that VA had taken all reasonable steps to 
obtain evidence to support the veteran's claim, clearly 
implying within that statement that any additional supporting 
evidence would have to come from the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that no further notice and/or development is required under 
the VCAA.  

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 10 percent disabling effective from June 1999, 
in a rating decision of May 2000, based in part on VA 
treatment and examination reports and records.  June 1999 VA 
PTSD examination revealed the veteran's complaints of 
interrupted sleep, nightmares, hypervigilance (to include 
checking his backyard at night for "white balls" which he 
described as like lights from the bombs and artillery 
experienced in Vietnam), and startle response.  He also 
complained that he tired easily, that concentration was poor, 
and that he had intrusive memories and flashbacks of the war.  
The veteran was currently involved in a construction business 
with his sons, and they reportedly had been in business for 
the previous six years.  Mental status examination revealed 
that the veteran's affect was flat and withdrawn.  He further 
reported that he isolated with the exception of his spouse, 
family and church.  The diagnosis was chronic and severe PTSD 
and major depressive disorder secondary to PTSD, and the 
veteran was assigned a global assessment of functioning (GAF) 
scale score of 50.

VA outpatient records from June 1999 to May 2000 revealed 
multiple diagnoses of PTSD related to the veteran's wartime 
experiences.  These records also reflect the assignment of a 
GAF of 50 in July 1999, and 55, in October and December 1999.

VA PTSD examination in February 2000 revealed that the 
veteran reported a lot of suicidal ideation over the previous 
year.  Although ideation was noted to relate mostly to his 
back pain, it was also noted that his depression was related 
to his PTSD and tended to exacerbate his suicidal ideation.  
At times, there was also homicidal ideation when someone made 
him angry.  He felt uncomfortable in crowds and tended to 
isolate at home, although he would also become irritable and 
angry with his family.  He indicated that his work day was 
limited due to his back problems, however, he also noted that 
about once a month, he would walk off a construction site as 
a result of irritability and anger and would sometimes lose 
customers due to his anger.  Mental status examination 
revealed that the veteran's mood was depressed and that his 
affect was anxious, that he experienced sleep disturbance, 
that he was constantly irritable, and that he had memory 
problems in the recent area.  The diagnosis was chronic PTSD 
and the veteran was assigned a GAF of 55.

A July 2000 medical statement from the veteran's social 
worker at the VA, reflects this individual's opinion that 
despite the veteran's participation in the PTSD group at the 
clinic, the veteran had only been able to make minimal 
improvement and was even worse in some respects.  His sleep 
problems were noted to be better but his lack of trust and 
relationship problems seemed worse.  He reported an increase 
in his flashbacks and his intrusive thoughts.  The reporting 
examiner opined that both of these would also interfere with 
the veteran's employability, and that if the veteran did not 
own his own company, he would be unemployable due to the 
above-mentioned symptoms.  These symptoms included his 
relationship problems, flashbacks and intrusive thoughts, 
lack of concentration and lack of trust of others.

VA outpatient records from November and December 2000 reflect 
the veteran's continued participation in a PTSD group and 
that in November 1999, the veteran was assigned a GAF of 50.

At the veteran's personal hearing in March 2001, the veteran 
testified that his PTSD was manifested by a lot of anger, a 
sleep disorder, startle response, and more depression 
(transcript (T.) at p. 2).  He further indicated that he had 
not worked since April of the previous year and that he was 
no longer going to many church functions that he had gone to 
previously (T. at p. 2).  

VA outpatient records from March 2001 reflect that the 
veteran's affect was neutral and a diagnosis of PTSD and 
major depressive disorder.  A GAF of 50 was again assigned.  

VA PTSD examination in June 2001 revealed that the veteran's 
symptoms had exacerbated during a period of time his 
medication had been ineffective, but that his symptoms were 
now better controlled and more like the symptoms manifested 
at his previous VA examination.  The veteran did, however, 
indicate that his irritability was worse than it had been and 
described his marital and family relationships as fair.  The 
only leisure activity reported consisted of growing flowers 
in the backyard.  His medication was reportedly improving his 
situation occupationally and socially, but he was found to be 
functioning at the same level he was at the time of his 
previous examination.  The veteran was also noted to have 
suicidal or homicidal thoughts on a regular basis.  The Axis 
I diagnosis was chronic PTSD and major depressive disorder, 
and the veteran was assigned a GAF of 50.

VA outpatient records for the period of June to September 
2001 reflect that in June 2001, the veteran reported having 
more depression and irritability.  He also shared several 
incidents in which he felt like ending his life, although he 
denied any such ideation at this time.  Mental status 
examination revealed neural affect and the veteran was 
assigned a GAF of 49.  In August and September 2001, the 
veteran was again assigned a GAF of 49.  

VA hospital and outpatient records from November 2001 reflect 
that the veteran was hospitalized at this time with a several 
month history of increasing depression and irritable 
behavior.  The veteran also reported suicidal thoughts.  
Mental status examination revealed depressed mood and 
restricted affect.  Insight and judgment were considered 
fair.  The veteran's mood was noted to have improved during 
the hospitalization, and he did not have any suicidal or 
homicidal ideation during his hospital stay.  The veteran was 
assigned a GAF of 40 at the time of admission and of 70 at 
the time of discharge.

VA outpatient records from May 2002 reflect that the 
veteran's affect was somber, the veteran noting in the middle 
of the month that he was depressed because he had to retire 
early and sell all his farm equipment.  He further noted that 
he slept but did not rest, and continued to deal with issues 
of irritability and anger.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
June 1999, the evaluation of the veteran's PTSD will be based 
on consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment, the record also 
demonstrates periodic suicidal thoughts, sleep impairment, 
continuing intrusive thoughts and flashbacks, restricted 
and/or somber affect, significant problems with anger and 
irritability, problems with motivation and depression, and 
interference with the veteran's participation in the family's 
construction business and relationships with others.  

Therefore, not only does the Board find that the veteran's 
symptoms over the last several years meet the majority of 
those symptoms consistent with a 50 percent rating under the 
"new" rating criteria, in evaluating whether the veteran's 
PTSD symptoms meet the criteria for the next higher rating of 
70 percent, giving the veteran the benefit of the doubt 
regarding the existence of at least some impairment of 
thinking and judgment, the Board finds that the veteran's 
additional symptoms of suicidal ideation, consistent sleep 
impairment, lack of motivation, continual irritability and 
anger, depression, employment impairment, and mistrust of 
others are sufficiently representative of the remaining 
criteria to warrant a 70 percent evaluation under the "new" 
criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 percent 
rating, the "new" criteria specifically require a showing 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.



ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

